DETAILED ACTION
This action is responsive to the Application filed 6/05/2020.
Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-13, 19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sciullo et al, USPN: 5,632,297 (herein Sciullo – incorporating Borland: 5,511,576 by reference – see Cross-references, col.1) in view of Brucken, USPN: 3,771,437 (herein Brucken)
As per claim 1, Sciullo discloses a system for deployment of a relief device, comprising: 
an eutectic alloy fusible link (col. 5 li. 19-31) positioned within a flow passage and piston arrangement (col. 2 li. 25-46) that breaks at or above a predetermined temperature (fusible material , desired temperature, designed to open – col. 5 li. 19-31; see Borland: fusible plug melts – Abstract; col. 2 li. 7-16);
 a spring tensioned deploy lever that is deployed based on a break of the eutectic alloy fusible link (biasing force of the spring will be ovecome … to unseat the seal - col. 3 li. 39-47; see Borland: col. 4, li. 60-66); 
a pivotal joint assembly (a plug … which melts - col. 2 li. 35-40; flow passage having a member, a plug … fusible material which melts … adjacent to said member – claim 19, col. 8) that collapses based on deployment of the deploy lever (see Borland: fusible plug mets, compressive force on spring … tank pressure … piston opens … permut pressurized gas … to vent - col. 5 li. 4-14; a plug of a fusible material which melts – claim 9 col. 6 – Note1: flow passage member having a fusible plug that melts so that pressurized force activates differently on  the seal bias on spring-loaded piston thereby enabling liquid passage to flow through the relief device reads on joint assembly that collapses based on deployment of force of the spring-biased sealing lever) 
A)  Sciullo does not explicitly disclose relief device and flow passage and nearby piston arrangment in the relief device as 
compacting head in a waste compartment or compacting head of a trash compactor; the compacting head of a trash compactor deployed to compact contents of the waste compartment based on collapse of the pivotal joint assembly.
Brucken discloses pressured chamber of a waste compacting apparatus (Fig. 1-2), where the compactor apparatus is positioned at the ceiling to the trash bin and enclosing chamber, the compaction provided with hydraulic, downward driving a rod or piston (Fig. 1-3; col. 3, li. 45-60) the pressured chamber comprising heat fusible material which upon expansion causes compression force to a sleeve member, as translated force to an output ram, applying pressure downward to a ram plate configured to compress refuse of a container (col. 3 li. 1-30), the ram positioning motion under spring bias pressure on the driving piston to force flow of hydraulic fluid in a oil-filled chamber using valve and collapsing sleeve to set up the arm of the ram (col. 5 li. 15-30)
Hence, collapsing member using fusible material which, upon heat expansion, translates its behavior into pressurized force that pushes a ram operated under a spring biased piston, a valve and collapsing sleeve to compress refuse or waste is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement relief effect caused by the fusible member and activation of presssure based on heat expansion of the member in Sciullo so that flow passage of fluid implements valve opening and fluid energizing associated with force underlying a piston movement, where spring bias activation thereof relies on heat expansion and collapse of the pivotal joint assembly as set forth via fusible material, i.e. the spring bias enabling a more pressurized force to move a piston or arm supporting a ram or compacting head of a trash compactor – as in Brucken -  deployed to compact contents of the waste compartment; because
spring-loaded mechanism coupled to fusible member can be used as an unassisted form of lever or trigger to conditionally actuate a valve or opening so to apply proper fuel resources or pressure type energy to drive mehanical arm, piston or hydraulic plate – as per Brucken method - based on heat conditions or temperature setting being particularly made compliant with the eutectic material selected to form the fusible link, where breakage of the link under certain temperature as set forth above would implement a automated deployment of a force-based actuation (lever effect of harming a piston to augment compactor forces as in Brucken) to remedy to a sudden operational change or critical/alerting situation whose excessive behavior can be immediately corrected without need of sustained monitoring; e.g. actuation of a compactor arm/piston so to prevent occurrence of undesirable sanitary situations such as waste being excessively accumulated inside a waste container as set forth above.
As per claim 2, Sciullo discloses system of claim 1, wherein the eutectic alloy fusible link comprises a frangible element that melts (col. 2, li. 38-40; Borland: col. 5 li. 4-8) based on exposure to the predetermined temperature.
As per claim 12, Sciullo discloses a waste compartment, comprising;
a waste bin for contents (refer to trash compactor from below);
a manually operated trash compactor (refer to rationale A in claim 1; see Brucken :Fig. 1; operation  … may be manually controlled -  col. 1, li. 50-64) coupled to a ceiling (refer to top plate 56 of trash bin in Brucken – Fig. 1) of the waste compartment and manually operable to deploy a compacting head to compact the contents (refer to rationale in claim 1 and teaching by Brucken) in the waste bin toward a floor of the waste bin (see trash bin 62 – per Brucken – Fig. 1); and
a system coupled to the manually operated trash compactor, the system comprising: 
an eutectic alloy fusible link (refer to claim 1) that breaks at or above a predetermined temperature; a spring tensioned deploy lever (refer to claim 1) that is deployed based on a break of (refer to claim 1) the eutectic alloy fusible link; and a pivotal joint assembly (refer to claim 1) that collapses based on deployment of the deploy lever causing deployment of (refer to rationale A in claim 1) the compacting head.
As per claim 13, Sciullo discloses waste compartment of claim 12, wherein the eutectic alloy fusible link comprises a frangible element that melts (refer to claim 2) based on exposure to the predetermined temperature.
As per claim 19, Sciullo discloses a method for deployment of a compacting head in a waste compartment, comprising:
positioning an eutectic alloy fusible link within a waste compartment that breaks at or above a predetermined temperature;
deploying a spring tensioned deploy lever based on a break of the eutectic alloy fusible link;
collapsing a pivotal joint assembly based on deployment of the deploy lever; and
deploying a compacting head of a trash compactor to compact contents of the waste compartment based on collapse of the pivotal joint assembly.
( all of which being addressed in claim 1)
Claims 3-4, 16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sciullo et al, USPN: 5,632,297 (herein Sciullo – incorporating Borland: 5,511,576 by reference – see Cross-references, col.1) in view of Brucken, USPN: 3,771,437 (herein Brucken) and of Savvakis Savvas, CN 101233307, “Internal Combustion Engine”, (translation), 07-30-2008, 24 pgs (herein Savvakas) and Li et al, CN 102071685, “Hydraulic Squeezing Device and Method for Pile” (translation), 05-25-2011, 23 pgs (herein Li)
As per claim 3, Sciullo does not explicitly disclose ( system of claim 1, further) comprising: 
expansion arms coupled via the eutectic alloy fusible link into a folded configuration, wherein based on the break of the eutectic alloy fusible link, the expansion arms expand to a substantially linear configuration.
Savvakis discloses uses of expansion arms in a pair to exert a reciprocating maximum torque to drive a compression piston, enabling positioning of the arms (L1 and L2) in a plane orthogonal respective to the shaft of the piston so that maximum product of arms orbiting diameter and force caused by movement of the arms around the center axis to be maximized (pg.2; ) in driving a engine (Fig. 1, 15, 23); hence dual arms acting as expansion members positioned and rotating in a plane to augment torque for driving a axial compression piston is recognized.
Li discloses hydraulic squeezing mechansim with motion of upper expansion arm hinged with lower expansion arm to provide squeeze force to a rod of a piston-driven bearing device at a connecting point from which the arms are bifurcated (see para 0016-0024; Fig. 2-3, 7-9); hence hinged upper and lower expansion arms (para 0068) movement to provide squeezing force for driving a piston rod of a pile body/foundation is recoginized.
Based on use of fusible to trigger expansion of a member to provide resource augmentation in driving a piston operation as set forth in Sciullo, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement augmentation to a piston rod with use of additional torque member as expansion arms coupled to the piston mechanics  - as set forth in Savvakis – where a merging point of the expansion arms use fusible mechanism - the break of the eutectic alloy fusible link - to provide a form of trigger to actuate a arm-based piston drive – as per Savvakis compression piston; in the sense that said expansion arms when coupled via the eutectic alloy fusible link into a folded configuration – as per Li upper/lower folded arms configuration – would motionally expand to a substantially linear configuration to cause added torque; e.g. based on the break of the eutectic alloy fusible link that ignites the dual arms motion as set forth in Li; because
provision of a dual arms articulating respective to a piston - as set forth above -  in terms of expansion arms engaging a rotational motion coordinated via a common connecting or middle hinging point having a trigger member implemented a fusible link – as per Sciullo -  as part of actuation mechanism relative to the piston that deploys the expansion arms in coordination with axial motion of the piston, would benefit from the break-off mechanism by way of a temperature expansion (or thermal melt-off) of the fusible member selected to provide the actuation mechanism, the automated actuation effect thereof engaging valve-driven energy or pressure type force needed to augment a rod/piston type of exertion or compressing force needed to drive a desired hydraulic engiue or compactor apparatus; i.e. the automated effect bearing the same benefits set forth with the obviousness rationale A in claim 1.
As per claim 4, Sciullo discloses (system of claim 3, further) comprising: a tension spring coupled to the deploy lever and to one of the expansion arms, wherein 
based on the break of the eutectic alloy fusible link (refer to claim 1), the tension spring causes the expansion arms (refer to rationale in claim 3) to expand to the substantially linear configuration and causes rotation (refer to rationale in claim 3) of the deploy lever for deployment of the deploy lever.
As per claim 16, Sciullo does not explicitly disclose (waste compartment of claim 12), wherein the system comprises: 
expansion arms coupled via the eutectic alloy fusible link into a folded configuration, wherein based on the break of the eutectic alloy fusible link, the expansion arms expand to a substantially linear configuration.
But use of extension arms coupled to eutectic fusible member to provide folded configuration of torque augmentation in moving a piston or hydraulic rod has been rendered obvious per the rationale of claim 3; hence coupling of expansion arms via the eutectic alloy fusible link into a folded configuration, where the break of the eutectic alloy fusible link, would allow said reciprocating arms to expand to deploy a substantially linear configuration and motion of a rod would have been obvious for the same reasons set forth in claim 3.
Claims 14-15 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sciullo et al, USPN: 5,632,297 (herein Sciullo – incorporating Borland: 5,511,576 by reference – see cross-references, col.1) in view of Brucken, USPN: 3,771,437 (herein Brucken), further in view of Willetts, USPN: 6,105,597 (herein Willetts)
As per claims 14-15, Sciullo discloses (waste compartment of claim 12), wherein the manually operated trash compactor (see Bruken and rationale A in claim 1; e.g. Fig. 1-2 - by Brucken) further comprises: a support rod (see Brucken: piston is driven downward – col. 2 li. 35-52; col. 3, li. 45-60) coupled to an expansion component, which when deployed, causes the compacting head to compact the contents in the waste bin toward (see Brucken: col. 3 li. 54-60) the floor of the waste bin; and 
Sciullo does not explicitly disclose trash compactor (refer to rationale in claim 1) comprising a pull cable connected to the support rod, wherein based upon manual operation of the pull cable, the support rod is pulled linearly causing deployment of the expansion component.
wherein the pivotal joint assembly and the eutectic alloy fusible link are positioned substantially adjacent to the pull cable in the waste compartment.
shut-off device is disclosed in Willetts as part of a lever configuration for manually manipulating a valve, the shut-off device equipped with a tension member (or cable) operational with spring bias and a pair of retainers for providing tension to automatically move the valve, the valve also configured to be moved manually by a pull (see Abstract); e.g. manual closure via a cable pull (col. 2 li. 64 to col. 3 li. 20), where closure or opening of the valve is mounted to a cable proximate the retainers of the mounting body having a fusible portion (Fig. 2-3), which upon melting would, release the spring as would a manual pull on the cable effectuates, deactivate the cable stop thereby closing the valve (col. 4 lines 8-34); that is, the restoration of the spring translated into rotation of the lever to activate “open” to “closed” state of the valve mechanism.  Hence, provision of a pull cable as manual means to operate a translation of a cam device, and use of pivotal assembly by way of eutectic fusible member posistioned adjacent to the manual cable is recognized in the spring-based shut-off device by Willetts. 
Based on use of fusible to activate a pivotal joint, actuate a valve thereby providing energy to move a piston in Sciullo, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of the fusible in actuating a pressure-driven rod movement or a piston associated with a compactor head per Brucken from above, so that a) the pivotal joint assembly and the eutectic alloy fusible link are positioned substantially adjacent to the pull cable – as per Willetts retainer/spring release mechanism - in the waste compartment (per rationale A in claim 1), where b) a pull cable is also connected to the support rod, for manual operation of the pull cable according to which the support rod can be pulled linearly – as per Willetts - causing deployment of an expansion component that shut or open a lever as set forth in Willetts; because
positioning a fusible member as an unassisted means to set a spring-loaded release of a privoting joint, a valve or a shutting member proximal to a manual means such as a pull cable as set forth above for effecting the same releast or actuation effect would represent implementation spring-based release to activate a mechanical movement with a dual mode of operation offering a manual/assisted option of a cable pull as well as the unassisted eutectic member feature, as that would enhance operability of a piston actuation (as in Sciullo) or hydraulic engine with control options (pivotal actuation of driving forces to a compactor piston) that are not only provided in very reachable, visible proximity, but would also provide the users with  either a manual assist mode in real time to implement a mechanical motion or the alternative of an automated triggering mode (temperature/fusible based activation) that would sustantially achieve the result obtained with the manual, real time mode.
Allowable Subject Matter
Claims 5-6 and 7-8, 11, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (e.g. claims 9-10), the subject matter being objected to including:
	 (claims 5-6), system of claim 1, wherein the pivotal joint assembly comprises:
	an upper channel coupled to a lower channel via a pivot joint and a holding joint secured by a ball detent;
wherein a portion of the upper channel is positioned inside the lower channel, and the ball detent is compressible to be positioned inside the upper channel to release the holding joint allowing the upper channel to rotate with respect to the lower channel along the pivot joint.
(claim 7), system of claim 5, further comprising:
a cable coupling the deploy lever to the upper channel, and wherein based on deployment of the deploy lever, the deploy lever pulls the upper channel causing the ball detent to compress and the upper channel to rotate with respect to the lower channel along the pivot joint, thus collapsing the pivotal joint assembly.
(claim 8), system of claim 5, wherein based on deployment of the deploy lever, the deploy lever applies a force to the lower channel causing the ball detent to compress and the upper channel to rotate with respect to the lower channel along the pivot joint, thus collapsing the pivotal joint assembly.
(claim 11), system of claim 1, further comprising:
a gas strut coupled to the pivotal joint assembly and a support rod, wherein the gas strut is in an extended configuration with the compacting head of the trash compactor in a stowed position,
wherein based on manual retraction of the support rod, the gas strut compresses and is operated to deploy the compacting head of the trash compactor to compact contents of the waste compartment, and
wherein based on collapse of the pivotal joint assembly, the pivotal joint assembly pulls the gas strut in the extended configuration causing retraction of the support rod to deploy the compacting head of the trash compactor to compact contents of the waste compartment.
(claims 17-18) waste compartment of claim 12, wherein the pivotal joint assembly cormprises an upper channel coupled to a lower channl via a pivot joint and a holding joint secured by a ball detent;
a gas strut coupled to the pivotal joint assembly and a support rod, wherein the gas strut is in an extended configuration with the compacting head of the trash compactor in a stowed position,
wherein based on manual retraction of the support rod, the gas strut compresses and is operated to deploy the compacting head of the trash compactor to compact contents of the waste compartment, and
wherein based on collapse of the pivotal joint assembly, the pivotal joint assembly pulls the gas strut in the extended configuration causing retraction of the support rod to deploy the compacting head of the trash compactor to compact contents of the waste compartment.
(claim 20), method of claim 19, wherein expansion arms are coupled via the eutectic alloy fusible link into a folded configuration and a tension spring is coupled to the deploy lever and to one of the expansion arms, wherein the pivotal joint assembly comprises an upper channel coupled to a lower channel via a pivot joint and a holding joint secured by a ball detent, and wherein the method further comprises:
based on the break of the eutectic alloy fusible link, the tension spring causing the expansion arms to expand to a substantially linear configuration and causing rotation of the deploy lever for deployment of the deploy lever; and
	based on deployment of the deploy lever, the deploy lever applying a force to the lower channel causing the ball detent to compress and the upper channel to rotate with respect to the lower channel along the pivot joint, thus collapsing the pivotal joint assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
June 30, 2022